1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and FIDELITY
12   NATIONAL TITLE AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       US BANK NATIONAL ASSOCIATION,                    Case No.: 2:21-CV-00127-GMN-EJY
19
                             Plaintiff,                 STIPULATION AND ORDER TO
20                                                      EXTEND TIME TO REPLY IN
                      vs.                               SUPPORT OF MOTIONS TO DISMISS
21                                                      AND OPPOSE MOTION FOR
       FIDELITY NATIONAL TITLE GROUP,                   PARTIAL SUMMARY JUDGMENT
22     INC. et al.,                                     (ECF Nos. 19-21, 37)
23                           Defendants.                SECOND REQUEST
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National

26
     Title Insurance Company. (“FNTIC”) and Fidelity National Title Agency of Nevada, Inc.

27   (“Fidelity Agency”) (collectively “Defendants”) and plaintiff U.S. Bank, National Association

28   (“U.S. Bank”), by and through their respective attorneys of record, which hereby agree and

                                            1
               STIPULATION AND ORDER TO EXTEND TIME TO REPLY OPPOSE MOTIONS
1    stipulate as follows:
2           1.      On January 22, 2021, U.S. Bank filed its complaint in the Eighth Judicial District
3    Court for the State of Nevada;
4           2.      On January 24, 2021, FNTIC removed the instant case to the United States District
5    Court for the State of Nevada (ECF No. 1);
6           3.      March 29, 2021, FNTG, FNTIC, and Fidelity Agency moved to dismiss U.S.
7    Bank’s complaint (ECF Nos. 19-21);
8           4.      On June 11, 2021, U.S. Bank filed its responses to FNTG, FNTIC, and Fidelity
9    Agency’s motions to dismiss (ECF Nos. 34-36) and filed a countermotion for partial summary
10   judgment to FNTIC’s motion to dismiss (ECF No. 37);
11          5.      On June 16, 2021, the Court granted the parties first stipulation extending the time
12   for Defendants to reply in support of their motions to dismiss and for FNTIC to oppose the
13   countermotion for partial summary judgment to July 16, 2021 (ECF No. 41);
14          6.      Defendants request a 31-day extension of their respective deadlines to reply in
15   support of the motions to dismiss and of FNTIC’s deadline to oppose the countermotion for
16   summary judgment, through and including Monday, August 16, 2021, to afford Defendants’
17   counsel additional time to review and respond to U.S. Bank’s oppositions and countermotion.
18          7.      Counsel for U.S Bank does not oppose the requested extension;
19          8.      This is the second request for an extension made by counsel for Defendants, which
20   is made in good faith and not for the purposes of delay.
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                              2
                 STIPULATION AND ORDER TO EXTEND TIME TO REPLY OPPOSE MOTIONS
1           IT IS SO STIPULATED that Defendants’ respective deadlines to reply in support of
2    their motions to dismiss and oppose U.S. Bank’s countermotion is hereby extended through and
3    including Monday, August 16, 2021.
4    Dated: July 14, 2021                        SINCLAIR BRAUN LLP
5

6                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
7                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
8                                                      INC., FIDELITY NATIONAL TITLE
                                                       INSURANCE COMPANY, and FIDELITY
9                                                      NATIONAL TITLE AGENCY OF NEVADA,
                                                       INC.
10
     Dated: July 14, 2021                        WRIGHT FINLAY & ZAK, LLP
11

12
                                                 By:    /s/-Christina V. Miller
13
                                                       CHRISTINA V. MILLER
                                                       Attorneys for Plaintiff
14
                                                       U.S. BANK, NATIONAL ASSOCIATION
15

16

17
                                                 IT IS SO ORDERED.
18
                                                 Dated this ____
                                                             15 day of July, 2021
19

20

21                                               ___________________________
                                                 Gloria M. Navarro, District Judge
22                                               UNITED STATES DISTRICT COURT
23

24

25

26

27

28

                                            3
               STIPULATION AND ORDER TO EXTEND TIME TO REPLY OPPOSE MOTIONS
